Citation Nr: 1526178	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  05-24 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include chloracne, as secondary to iodizing radiation and herbicide exposure.

2.  Entitlement to service connection for a skin disorder, to include chloracne, as secondary to iodizing radiation and herbicide exposure.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for Type 2 diabetes mellitus, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Based on the medical evidence of record, the Board has recharacterized the issues of entitlement to service connection for blisters on both feet and arthritis of the spine more broadly to include entitlement to service connection for a bilateral foot disorder and a back disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, the Board is combining the claims for entitlement to service connection for chloracne and a skin condition into one claim for entitlement to service connection for a skin disorder, to include chloracne.

In April 2015, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

The issues of entitlement to service connection for a skin disorder, a bilateral foot disorder, and Type 2 diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 1999 rating decision, the RO denied service connection for acne vulgaris (claimed as skin rashes).

2.  The evidence received since the September 1999 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  A back disorder, to include arthritis, was not shown to have been present in service, and arthritis was not diagnosed within one year post-separation from service.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the September 1999 rating decision to reopen a service connection claim for a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A back disorder was not incurred or aggravated by the Veteran's active military service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

The Veteran was denied entitlement to service connection for acne vulgaris (claimed as skin rashes) in a September 1999 rating decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Since he did not express disagreement with the decision or submit new and material evidence within one year of the issuance of the decision, it became final.  See 38 C.F.R. §§ 3.156, 3.302, 20.1103.  The Board must now determine whether new and material evidence has been received so that the claim can be reopened.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, it must be noted that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

At the time of the final September 1999 rating decision, the RO determined there was no evidence to corroborate an inservice exposure to ionizing radiation.  At the April 2014 Board hearing, the Veteran presented additional information that could be used to corroborate exposure to ionizing radiation in service, by stating he wore a film badge while observing nuclear explosions.  He also attended a February 2005 VA examination and was diagnosed with chloracne.  As such, these constitute new and material evidence sufficient to reopen the claim because they were not previously of record and they demonstrate previously unestablished facts that raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Having received new and material evidence, the Board is reopening the previously denied claim of entitlement to service connection for a skin disorder.  


Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2003 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in an April 2009 Supplemental Statement of the Case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  As will be discussed below, a review of the evidence of record indicates no examination is necessary to determine the etiology of the Veteran's back disorder as there is no competent and credible evidence to suggest it may be associated with service. See 38 U.S.C.A. § 5103(A)(d).  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Back Disorder Claim

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends his back disorder is related to his active duty service.  His back diagnoses include low back muscle strain and osteoarthritis of the lumbar spine.  See November 1999 VA treatment record and March 2000 VA examination radiology report.

Pursuant to 38 C.F.R. § 3.309(a), the Veteran's arthritis is a chronic disease and may be entitled to presumptive service connection if it manifested to a degree of 10 percent or more within one year of separation from service.  Here, there are no records that demonstrate a diagnosis of arthritis within one year of the Veteran's separation from service.  The earliest diagnosis appears to be the March 2000 VA examination.  As such, entitlement to presumptive service connection for arthritis of the back is not warranted.  See 38 C.F.R. § 3.307(a)(3).

The Board has also considered entitlement to service connection for a back disorder on a direct basis.  Service treatment records, to include a September 1971 separation examination report, show no complaints of, diagnosis of, or treatment for a disease or injury pertaining to the back or arthritis.

Post-service, the medical evidence suggests the Veteran did not begin to complain about his back until November 1999, at which point he indicated it had been present for the past month.  See November 1999 VA treatment note.  

As the Veteran has presented no medical or lay evidence to suggest an in-service injury or disease pertaining to his back and the earliest indication of a back problem occurred close to three decades after separation from service, the evidence preponderates against finding that a back disorder was incurred during active duty.  

While the Veteran is competent to report his observable symptoms of back pain, he has presented no evidence of medical training that would render him competent to link his back disorder to active service.  Furthermore, at the time of his initial complaint of back pain, he only asserted it had been present for a month and made no indication of ongoing pain since service.  For these reason, the Board assigns a low probative value to his contentions.  Accordingly, there is insufficient evidence to warrant a VA examination, as there is no evidence establishing that an event, injury, or disease occurred in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Under these circumstances, service connection must be denied on the basis that a back disorder was not shown during active duty, and was not clinically demonstrated until many years thereafter.  Without competent and credible evidence of an association between his claimed disorder and active duty, entitlement to service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include chloracne, as secondary to iodizing radiation and herbicide exposure, and the appeal to this extent only is granted.

Entitlement to service connection for a back disorder is denied.


REMAND

Additional evidentiary development is required before the remaining claims can be properly adjudicated.

The Veteran contends he was exposed to iodizing radiation and Agent Orange while in service, and this exposure led to his diagnoses of a skin disorder and Type 2 diabetes mellitus.

At the April 2015 Video Conference hearing, the Veteran indicated he wore a film badge while watching nuclear explosions onboard the USS Granville S. Hall (YAG-40).  It does not appear the RO has attempted to retrieve any information collected on the film badge.  

In addition, a review of the evidence of record indicates the Veteran had Vietnam service from September 1, 1971 to September 2, 1971 while onboard the USS Hassayampa (AO-145).  See July 2003 PIES response.  The Board is unable to determine whether this Vietnam service was in the inland waterways of Vietnam, or if the Veteran had boots on the ground service in Vietnam.

Furthermore, the Veteran attended a VA general examination in January 1999, where he discussed his skin and feet disorders, however the first page of the examination report is not of record.

For the foregoing reason, a remand is warranted to further develop the remaining claims.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the electronic claims file.  Locate a copy of the first page of the January 14, 1999 VA examination report and associate it with the record.  Follow proper notification procedures.

2.  Contact the appropriate resource(s) and request a copy the Veteran's film badge from the time he served onboard the USS Granville S. Hall (YAG-40).  Also inquire as to whether the Veteran's Vietnam service onboard the USS Hassayampa (AO-145) involved service within inland waterways of Vietnam, and/or if he had boots on the ground in country.  All information received should be associated with the electronic claims file.  Follow proper notification procedures for any unavailable government records.

If the RO determines a VA examination is warranted based on the evidence received, then the Veteran should be contacted and scheduled for one.

3.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


